DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed July 7th, 2022 has been entered. Claims 1,3 -5, 12-14 and 18 have been amended. Claim 16 has been canceled. Claims 1-15 and 17-20 remain pending. Applicant’s amendments to the claims, drawings and specification overcome some objections and all 112(b) rejections previously set forth in the Non-Final Office Action mailed April 7th, 2022.  
Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites “said roller floor assembly is extends horizontally”, which should read “said roller floor assembly extends horizontally”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2080” has been used to designate both a frame (Paragraph 0044 line 2) and a flume (Paragraph 0044 line 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stevick (US 4105544) in view of Egge et al. (US 20020121463). 
Regarding claim 1, Stevick (US 4105544) teaches an aggregate processing plant (Col. 1 lines 5-9), comprising: 
a vibratory screen (Col. 4 lines 9-11, 54-58) comprising at least a first screen deck (Fig. 6 #44, 72 “screens”), said first screen deck comprising a first deck portion (Fig. 6 #44 “screen”) and a second deck portion (Fig. 6 #72 “screen”), said first deck portion having a different screening characteristic than said second deck portion (Col. 2 lines 49-60); and 
a flume (Fig. 6 #90 “guides”) disposed to receive undersize material from said vibratory screen (Col. 5 lines 19-29), said flume having a first side and a second side (Fig. 8 #90 above #82, #90 above #80), said second side (Fig. 6 #90 above #80) disposed at least partly beneath said second deck portion (Fig. 6 #72 “screen”), said flume (Fig. 8 #90 “guides”) having a lower surface disposed between said first side and said second side (Fig. 8 lower surface of #90 extending between #80 and #82), said flume having at least a first diverter (Fig. 8 #92 “vane gate”), said first diverter repositionable from a first position (Fig. 8 inclination of the position of #92 shown) to a second position (Fig. 8 adjusting position of #92 to the shown position of #94), wherein in said second position of said diverter, a subset of undersize material entering said flume is diverted from said first side (Fig. 8 #90 above #82) to said second side (Fig. 8 #90 above #80), said first diverter (Fig. 8 #92 “vane gate”) having a lower edge (Fig. 8 lower edge of #92) extending along said lower surface of said flume (Fig. 8 surface of #90 extending between #80 and #82), said lower edge being disposed parallel to said lower surface (Fig. 8 lower edge of #92 parallel to right side of surface of #90 between #80 and #82) in said first position, said lower edge being disposed parallel to said lower surface in said second position (Fig. 8 lower edge of #92 parallel to left side of surface of #90 between #80 and #82 when #92 is in position shown by #94). 
Stevick (US 4105544) lacks teaching said first side of the flume disposed at least partly beneath said first deck portion. 
Egge et al. (US 20020121463) teaches an aggregate processing plant (Paragraph 0001 lines 1-2) comprising a screen deck which has a first deck portion (Fig. 2 #36J) and a second deck portion (Fig. 2 #36D-F), a flume (Fig. 5 #24 “discharge system”) disposed to receive material from the screen, said flume having a first side (Fig. 5 #74 “flume”) disposed at least partly beneath said first deck portion (Paragraph 0037 lines 17-19) and a second side (Fig. 5 #70 “flume”) disposed at least partly beneath said second deck portion (Paragraph 0038 lines 1-7). Egge et al. explains that each flume section is able to collect a different class of material (Paragraph 0037 lines 17-19, Paragraph 0038 lines 1-3, Paragraph 0039 lines 1-4) in addition to transporting that material to different destinations for further processing (Paragraph 0037 lines 19-22, Paragraph 0038 lines 4-7, Paragraph 0039 lines 4-7).  Egge et al. explains that this system therefore processes large amounts of material in an efficient manner which does not require elaborate designs or costly equipment. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevick (US 4105544) to include the first side of the flume disposed at least partly beneath the first deck portion as taught by Egge et al. (US 20020121463) in order to collect different sized material in an efficient manner.
Regarding claim 4, Stevick (4105544) teaches an aggregate processing plant wherein said diverter (Fig. 8 #92 “vane gate”) is part of a longitudinally extending divider (Fig. 8 #92 and #94 “vane gates”), wherein in said first position (Fig. 8 shown position of #92) said divider is positioned to separate said first side (Fig. 8 #90 above #82) from said second side (Fig. 8 #90 above #80). 
Regarding claim 5, Stevick (4105544) teaches an aggregate processing plant wherein said flume (Fig. 6 #90 “guides”) further comprises a second diverter (Fig. 8 #94 “vane gate”). 
Regarding claim 9, Stevick (4105544) teaches an aggregate processing plant further comprising: 
at least a first discharge chute (Fig. 1 #149 “hopper”) disposed forward of said vibratory screen (Fig. 1 see #149 in front of #32, 62), said discharge chute disposed to receive oversized material from said screen (Col. 7 lines 58-66). 
Regarding claim 10, Stevick (4105544)  lacks teaching a conduit, said conduit fluidly coupling said flume to said discharge chute. 
Egge et al. (US 20020121463) teaches an aggregate processing plant (Paragraph 0001 lines 1-2) wherein a conduit (Fig. 5 #96 “conduit”) is fluidly coupling a flume (Fig. 5 #24 “discharge system”) to a first discharge chute (Fig. 6 #120 “dewatering unit”). Egge et al. explains that the flume may collect different classifications of material (Paragraph 0037 lines 11-13), and the coarse material is directed to an appropriate collection area (Paragraph 0037 lines 13-17). 
Had the modification been made as mentioned regarding claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevick (US 4105544) to include a conduit fluidly coupling said flume to said first discharge chute as taught by Egge et al. (US 20020121463) in order to direct the aggregate of a certain size to the first discharge chute.  
Regarding claim 12, Stevick (4105544) lacks teaching an aggregate processing plant wherein said flume is removable, and further comprising a hopper, wherein said hopper is configured to be installed in place of said flume. Stevick does however state that it is well known to use hopper guide means to selectively direct gravel particles (Col. 1 lines 25-37). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevick (4105544) to include a flume which is removable, and wherein a hopper is configured to be installed in place of the flume, as the use of hoppers to selectively direct material in an apparatus is well known in the art, and would serve the same purpose as a flume below a vibratory screen. 
Regarding claim 13, Stevick (4105544) teaches an aggregate processing plant comprising: 
a vibratory screen (Col. 4 lines 9-11, 54-58) comprising at least a first screen deck (Fig. 6 #44, 72 “screens”), said first screen deck comprising a first deck portion (Fig. 6 #44 “screen”) and a second deck portion (Fig. 6 #72 “screen”), said first deck portion having a different screening characteristic than said second deck portion (Col. 2 lines 49-60); 
a flume (Fig. 6 #90 “guides”) disposed to receive undersize material from said vibratory screen (Col. 5 lines 19-29); and 
at least a first discharge chute (Fig. 1 #149 “hopper”) disposed forward of said vibratory screen (Fig. 1 see #149 in front of #32, 62), said discharge chute disposed to receive oversized material from said screen (Col. 7 lines 58-66).
Stevick (US 4105544) lacks teaching a pipe, said pipe directly fluidly coupling said flume to said discharge chute. 
Egge et al. (US 20020121463) teaches an aggregate processing plant (Paragraph 0001 lines 1-2) wherein a pipe (Fig. 5 #96 “conduit”) is directly fluidly coupling a flume (Fig. 5 #24 “discharge system”) to a first discharge chute (Fig. 6 #120 “dewatering unit”). Egge et al. explains that the flume may collect different classifications of material (Paragraph 0037 lines 11-13), and the coarse material is directed to an appropriate collection area (Paragraph 0037 lines 13-17). 
Had the modification been made to collect different classifications of materials beneath each deck portion, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevick (US 4105544) to include a pipe directly fluidly coupling said flume to said first discharge chute as taught by Egge et al. (US 20020121463) in order to direct the aggregate of a certain size to the first discharge chute, thus providing a more efficient system.
Regarding claim 14, Stevick (4105544) teaches an aggregate processing plant wherein said flume comprises a first side and a second side (Fig. 8 #90 above #82, #90 above #80), wherein said flume comprises at least a first diverter (Fig. 8 #92 “vane gate”), said first diverter being repositionable from a first position (Fig. 8 inclination of the shown position of #92) to a second position (Fig. 8 adjusting position of #92 to the shown position of #94), wherein in said second position of said diverter, a subset of undersize material entering said flume is diverted from said first side (Fig. 8 #90 above #82) to said second side (Fig. 8 #90 above #80). 
Regarding claim 15, Stevick (4105544) teaches an aggregate processing plant wherein said flume comprises at least a first diverter (Fig. 8 #92 “vane gate”), said first diverter being repositionable from a first position (Fig. 8 shown position of #92) to a second position (Fig. 8 adjusting position of #92 to the shown position of #94), wherein in said second position of said diverter, a subset of undersize material entering said flume is diverted from a first zone of said flume (Fig. 8 zone of #90 above #82 and adjacent to #92) to a second zone of said flume (Fig. 8 zone of #90 above #80 adjacent #92). 
Claims 2-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stevick (US 4105544) in view of Egge et al. (US 20020121463) and in further view of Manning et al. (US 6602130). 
Regarding claim 2, Stevick (4105544) teaches an aggregate processing plant wherein said flume (Fig. 6 #90 “guides”) includes at least a first driving mechanism (Col. 5 lines 28-33), said first driving mechanism being operably coupled to said first diverter (Fig. 8 #92 “vane gate”)
Stevick (US 4105544) lacks teaching a first driving mechanism which is a first actuator.
Manning et al. (US 6602130) teaches a grain processing plant (Col. 1 lines 6-8) wherein an actuator (Col. 7 lines 57-59) is operably coupled to a first diverter (Fig. 2 #90 “gate”). Manning et al. explains that motors are driven by power systems in order to actuate diverters in an accurately controlled manner (Col. 8 lines 5-8, 40-43), therefore reducing the potential for human error when controlling the first diverter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevick (4105544) to include a first actuator as taught by Manning et al. (US 6602130) in order to provide more accurate control over the position of a diverter.
Regarding claim 3, Stevick (4105544) teaches an aggregate processing plant wherein said driving (Col. 5 lines 32-35) of said first driving mechanism rotates (Col. 5 lines 28-37) said first diverter (Fig. 8 #92 “vane gate”) about an axis of rotation (Fig. 8 #96) between said first position (Fig. 8 position of #92 shown) and said second position (Fig. 8 adjusting position of #92 to the shown position of #94), wherein a height of said first diverter (Fig. 8 height of #92) is tapered along a direction normal to said axis of rotation (Fig. 8 shows #92 tapered in direction normal to #96). 
As mentioned previously, Stevick (US 4105544) lacks teaching a first driving mechanism which is a first actuator.
Manning et al. (US 6602130) teaches a grain processing plant (Col. 1 lines 6-8) wherein an actuator (Col. 7 lines 57-59) is operably coupled to a first diverter (Fig. 2 #90 “gate”). Manning et al. explains that motors are driven by power systems in order to actuate diverters in an accurately controlled manner (Col. 8 lines 5-8, 40-43), therefore reducing the potential for human error when controlling the first diverter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevick (4105544) to include a first actuator as taught by Manning et al. (US 6602130) in order to provide more accurate control over the position of a diverter.
Regarding claim 6, Stevick (4105544) teaches an aggregate processing plant wherein said flume (Fig. 6 #90 “guides”) further comprises a second driving mechanism (Col. 5 lines 28-33), said second driving mechanism being operably coupled to said second diverter (Fig. 8 #94 “vane gate”).
Stevick (US 4105544) lacks teaching a second driving mechanism which is a second actuator.
Manning et al. (US 6602130) teaches a grain processing plant (Col. 1 lines 6-8) wherein an actuator (Col. 7 lines 57-59) is operably coupled to a second diverter (Fig. 2 #92 “gate”). Manning et al. explains that motors are driven by power systems in order to actuate diverters in an accurately controlled manner (Col. 8 lines 5-8, 40-43), therefore reducing the potential for human error when controlling the first diverter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevick (4105544) to include a second actuator as taught by Manning et al. (US 6602130) in order to provide more accurate control over the position of a diverter.
Regarding claim 7, Stevick (4105544) teaches an aggregate processing plant further comprising a controller (Fig. 8 #102 “cranks”) in communication with said first and second driving mechanism (Col. 5 lines 28-33) for controlling a position of said first and second diverters (Col. 5 lines 32-37). 
As mentioned previously, Stevick (US 4105544) lacks teaching a first and second actuator, and therefore also lacks teaching a controller in data communication with a first and second actuator.
Manning et al. (US 6602130) teaches a grain processing plant (Col. 1 lines 6-8) comprising a controller (Col. 8 lines 40-43) in data communication with a first and second actuator (Col. 7 lines 57-59).  Manning et al. explains that motors are driven by power systems which may be controlled as needed in order to actuate diverters in an accurate manner (Col. 8 lines 5-8, 40-43), therefore reducing the potential for human error when controlling the first diverter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevick (4105544) to include a controller in data communication with the first and second actuators as taught by Manning et al. (US 6602130) in order to provide more accurate control over the position of a diverter.
Regarding claim 8, Stevick (4105544) teaches an aggregate processing plant further comprising a controller (Fig. 8 #102 “cranks”) in communication with said first driving mechanism (Col. 5 lines 28-33) for controlling a position of said first diverter (Col. 5 lines 32-37). 
As mentioned previously, Stevick (US 4105544) lacks teaching a first actuator, and therefore also lacks teaching a controller in data communication with a first actuator.
Manning et al. (US 6602130) teaches a grain processing plant (Col. 1 lines 6-8) comprising a controller (Col. 8 lines 40-43) in data communication with a first actuator (Col. 7 lines 57-59). Manning et al. explains that motors are driven by power systems which may be controlled as needed in order to actuate diverters in an accurate manner (Col. 8 lines 5-8, 40-43), therefore reducing the potential for human error when controlling the first diverter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stevick (4105544) to include a controller in data communication with the first actuators as taught by Manning et al. (US 6602130) in order to provide more accurate control over the position of a diverter.
Allowable Subject Matter
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 11, 17 and 18 recite a roller floor assembly coupled to the first discharge chute, wherein the roller floor assembly is horizontal in a maintenance configuration and stored in a non-horizontal arrangement in an operational configuration. The roller floor assembly coupled to a discharge chute when used in combination with an aggregate processing plant as recited herein was not seen in the searched prior art. 
Claims 19-20 are allowed as they are dependent upon claim 18. 
Response to Arguments
Applicant's arguments filed July 7th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Stevick does not teach a first diverter having a lower edge extending along a lower surface of a flume, the Examiner would like to clarify that the lower edge of #92 as shown by Fig. 8 of Stevick extends along the lower surface of the flume #90 as shown in Fig. 8 between #80 and #82.
Regarding the Applicant’s argument that Egge et al. does not describe a pipe directly fluidly coupling a flume to a discharge chute, the Examiner would like to clarify that the pipe shown by #96 in Fig. 5 directly fluidly couples a flume shown by #24 in Fig. 5 to a first discharge chute as shown by #120 in Fig. 6. 
Applicant’s arguments, filed July 7th, 2022, with respect to the rejection of claims 11 and 17-20 have been fully considered and are persuasive.  The rejection of claims 11 and 17-20 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653